PER CURIAM
Wife moves for reconsideration of the portion of our decision establishing the payment date of a money judgment against husband and the date from which interest accrues on the judgment. 95 Or App 544, 770 P2d 81 (1989). On reconsideration, we modify the disposition portion of the opinion to read:
Judgment modified to increase wife’s judgment from $36,767 to $58,718; $36,767 shall be due and payable on July 18, 1989, with interest accruing at nine percent per annum from the date of the original judgment; the remaining portion of the judgment shall be due and payable three years after the effective date of the appellate judgment with interest accruing from that date at nine percent per annum; affirmed as modified. Costs to wife.
Reconsideration allowed; former opinion modified and adhered to as modified.